          Case 1:21-cv-00253-MKV Document 11 Filed 04/06/21 Page 1 of 1


                                                                              USDC SDNY
UNITED STATES DISTRICT COURT                                                  DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                                 ELECTRONICALLY FILED
                                                                              DOC #:
 RAMON JAQUEZ, on behalf of himself and all                                   DATE FILED: 4/6/2021
 others similarly situated,

                                Plaintiff,
                                                                     1:21-cv-00253-MKV
                         -against-                                 ORDER OF DISMISSAL
 ALASKA CHIP COMPANY LLC,

                                Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of a letter from the parties informing the Court that the parties have

reached a settlement in principle [ECF No. 10]. Accordingly, IT IS HEREBY ORDERED that the

above-captioned action is discontinued without costs to any party and without prejudice to

restoring the action to this Court’s calendar if the Parties are unable to memorialize their settlement

in an agreement and as long as the application to restore the action is made by May 7, 2021. If no

such application is made by that date, today’s dismissal of the action is with prejudice. See Muze,

Inc. v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).



SO ORDERED.
                                                       _________________________________
                                                       _ ______
                                                       __     ___________
                                                              __        _______
                                                                        __   ____
                                                                                ___________
                                                                                         _____
                                                                                            __
                                                                                            ___
Date: April 6, 2021                                    MARY YK KAY
                                                                 AY VYSKOCIL
                                                                     VYS
                                                                      YSKOCI   CIIL
      New York, NY                                     United
                                                            d States District
                                                              States Di strict Judge
                                                                      ist
